Citation Nr: 1232071	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-48 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  The propriety of a reduction in the evaluation for allergic rhinitis from 30 to noncompensable effective May 22, 2009.

2.  The propriety of a reduction in the evaluation for a skin rash diagnosed as eczema from 10 to noncompensable effective May 22, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

On August 10, 2012, prior to the promulgation of a decision in the appeal, VA received notification from the appellant, through her authorized representative, that a withdrawal of this appeal was requested. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by her authorized representative. 38 C.F.R. § 20.204 . 

On August 10, 2012, the appellant, through her authorized representative, stated that she wished to withdraw her appeal as to these issues.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 

ORDER

The appeal is dismissed. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


